                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

KEVIN L. MARTIN,

                        Plaintiff,

        v.                                                  CAUSE NO. 3:19-CV-1102-DRL-MGG

TAMMY JONES, et al.,

                Defendants.

                                      OPINION AND ORDER

        Kevin L. Martin, a prisoner without a lawyer, filed an amended complaint. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. §

1915A, the court must review the complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim, or seeks monetary relief against a defendant who is immune from such relief.

“In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under color of state

law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

        In the complaint, Mr. Martin alleges that, on July 17, 2019, he transferred to the Westville

Control Unit. His sincerely-held religious beliefs require him to consume a kosher diet, but he was

unable to obtain this diet until August 8, despite informing Aramark Supervisor Tammy Jones,

Chaplain Mike Schultz, and Sergeant Reed of his needs. Mr. Martin asserts that these defendants

violated his rights under the Free Exercise Clause of the First Amendment by refusing to provide

him a kosher diet as required by his religious faith.

        “[T]he protections of the Free Exercise Clause pertain if the law at issue discriminates

against some or all religious beliefs or regulates or prohibits conduct because it is undertaken for

religious reasons.” Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 532, (1993).

“The Free Exercise Clause prohibits the state from imposing a substantial burden on a central
religious belief or practice.” Kaufman v. Pugh, 733 F.3d 692, 696 (7th Cir. 2013). “[A] prison inmate

retains those First Amendment rights that are not inconsistent with his status as a prisoner or with

the legitimate penological objectives of the corrections system.” Pell v. Procunier, 417 U.S. 817, 822

(1974). “[W]hen a prison regulation impinges on inmates’ constitutional rights, the regulation is valid

if it is reasonably related to legitimate penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987)

Kaufman v. McCaughtry, 419 F.3d 678, 682 (7th Cir. 2005). Based on the allegations here, Mr. Martin

asserts a plausible claim under the Free Exercise Clause against Supervisor Jones, Chaplain Schultz,

and Sergeant Reed.

        Mr. Martin further asserts a claim against Grievance Officer Harvil for mishandling the

grievances regarding his need for a kosher diet. However, “the alleged mishandling of [a prisoner’s]

grievances by persons who otherwise did not cause or participate in the underlying conduct states no

claim.” Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). Consequently, Mr. Martin may not

proceed on a claim against Grievance Officer J. Harvil.

        For these reasons, the court:

        (1) GRANTS Kevin L. Martin leave to proceed on a claim for money damages against

Supervisor Jones, Chaplain Schultz, and Sergeant Reed for violating his rights under the Free

Exercise Clause of the First Amendment by refusing to provide him a kosher diet from July 19,

2019, to August 7, 2019;

        (2) DISMISSES Grievance Officer Harvil;

        (3) DISMISSES all other claims;

        (4) DIRECTS the clerk and the United States Marshals Service to issue and serve process on

Supervisor Jones, Chaplain Schultz, and Sergeant Reed at the Indiana Department of Correction

with a copy of this order and the amended complaint (ECF 3) as required by 28 U.S.C. § 1915(d);

and



                                                    2
       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Supervisor Jones, Chaplain Schultz, and

Sergeant Reed to respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind.

L.R. 10-1(b), only to the claims for which Kevin L. Martin has been granted leave to proceed in this

screening order.

       SO ORDERED.

       January 16, 2020                              s/ Damon R. Leichty
                                                     Judge, United States District Court




                                                 3
